DETAILED ACTION
This office action is in response to a Request for Continued Examination filed 1/19/2021 for application 16/408,346.
Claims 1, 3, 5-13, 15-22 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3, 5-13, and 15-22 are allowed.  
	The following is a statement of reasons for the indication of allowable subject matter: Examiner is unable to find prior art for ‘comparing the address within the cache coherency protocol request to a plurality of entries of the TCAM, wherein the plurality of entries comprise at least a base entry and a precision entry, when the address matches both the base entry and the precision entry, accessing a coherency directory to determine an ownership type of the address and a corresponding state; and when the address matches the base entry and not the precision entry, determining that a memory data block defined by the address is in an invalid state’ found in independent claims 1, 12, and 20.    Paragraph [0015] of the instant application states ‘A base entry may comprise a dynamically sized block of system memory, and a precision entry may comprise a specific data block address or smaller range of addresses than a base entry. ’  Thus, consistent with paragraph [0015] and [0038] of the instant application examiner interprets a base entry as an entry that specifies a  range of addresses and a precision entry as an entry that specifies a single  address.   This address may point to pages, blocks, sectors, a .  

Dependent claims 3, 5-11, 13, and 15-19 are allowable, at least, for the reasons of their
dependence upon allowed claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138   
/William E. Baughman/Primary Examiner, Art Unit 2138